Citation Nr: 0711887	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions.  In a May 2003 
rating decision, the RO denied service connection for a back 
condition.  In a September 2003 rating decision, the RO 
confirmed and continued its denial of the veteran's service 
connection claim.  The veteran filed a notice of disagreement 
(NOD) in September 2003.  A statement of the case (SOC) was 
issued in February 2005, and the appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2005.

In November 2004, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In April 2005, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board at the RO (Travel Board 
hearing).  In an October 2005 Report of Contact (VA Form 119) 
prepared by RO personnel reflects that, during a 
conversation, the veteran's representative stated that he 
would confirm with the veteran whether he desired a Board 
hearing.  In a statement submitted later in October 2005, the 
representative indicted that the veteran wished to cancel his 
request for a Travel Board hearing; hence, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).

The reasons expressed below, the matter appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The veteran seeks service connection for a back condition 
which he maintains he incurred in service when he was given a 
temporary duty assignment in March 1953 that involved lifting 
heavy ammunition crates.  He did report to sick call, where a 
nurse allegedly told him the discomfort was a back strain.  
He also testified that, during the summer of 1953, he spent 
one night at an Army hospital in Heidelberg, Germany, at 
which time where his back was x-rayed.

The only available service medical record is the report of 
the veteran's October 1954 discharge examination, which is 
negative for any abnormalities of the back.   The remainder 
of his service medical records, to include any record of 
treatment in an Army hospital in Heidelberg, Germany in 1953, 
are presumed destroyed, and VA's efforts to obtain 
alternative documents have been unsuccessful.  

Post-service records include private and VA medical records 
reflecting current back disability.  A private MRI scan in 
October 2000 for A.E., M.D., the veteran's private physician, 
revealed a very mild grade I spondylosis at L4-5 with mild 
spinal canal stenosis at L3-4 and L4-5.  Also noted was 
decreased disc signal intensity on images at multiple levels 
consistent with disc degeneration.  A December 2002 VA x-ray 
of the cervical spine reveals degenerative disc disease at 
C3-4.  A June 2003 VA x-ray reveals degenerative disc disease 
especially at L4-5 and L5-S1.

Further, the appellant has submitted a November 2002 medical 
opinion in which Dr. A.E. states that it is "reasonable to 
assume" that the veteran's chronic back symptoms which began 
following a period of regular extremely heavy lifting and 
pulling while in service could have resulted in his L4-5 
disease.  Not only is the opinion speculative in nature, but 
Dr. A.E. did not provide a stated rationale for the opinion, 
to include identification of the evidence relied upon in 
reaching the conclusion expressed.  

Under these circumstances, the Board finds that the medical 
evidence currently of record is insufficient to decide the 
claim on appeal.  Given the veteran's allegations of in-
service back injury, the available service record, medical 
evidence of current disability, and the private medical 
opinion addressed above, the Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
clearly stated rationale-is needed to resolve the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159  
(2006).

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
will be based on the current record).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should afford the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
service connection for a back condition.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO also should invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-specifically, 
disability rating and effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for a back condition.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for service connection for a back 
condition.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

The RO should ensure that its letter 
provides notice consistent with 
Dingess/Hartman (cited to above)-
specifically as regards disability rating 
and effective date.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report)  and all clinical findings should 
be reported in detail. 

The physician should clearly identify all 
disability(ies) affecting the back 
(cervical and/or lumbar portions of the 
spine).  With respect to each diagnosed 
back disability,  render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disability is the 
result of injury or disease incurred or 
aggravated during active medical service, 
to particularly include alleged "lifting" 
incidents during service.  In providing 
the requested opinion, the physician 
should specifically consider and discuss 
Dr. A.E.'s November 2002 medical opinion, 
noted above.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report,

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a back condition 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).
`

